Citation Nr: 1530021	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  12-09 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 0 percent for a lumbar strain (a low back disability). 

2.  Entitlement to a rating in excess of 30 percent for a psychiatric disability, characterized as adjustment disorder with anxiety and depression. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1990 to November 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Board videoconference hearing in his April 2012 substantive appeal; the hearing was scheduled in June 2015.  However, the Veteran failed to appear and has not requested that such be rescheduled.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record suggests that the medical evidence of record is incomplete.  In June 2010, the Veteran submitted authorizations for release of medical records for Dr. Allen and Dr. Bobock; July 2010 letters from VA requested the pertinent records from these providers.  A hand-written note on the letter requesting records from Dr. Allen indicates that the AOJ failed to include the Veteran's authorization and thus, the provider was unable to release the records.  No response was received from the initial request to Dr. Bobock and the AOJ failed to make a subsequent request to either Dr. Allen or Dr. Bobock, nor does it appear that the Veteran was notified of VA's inability to secure the records.  Finally, the Veteran submitted authorization for release of records for Dr. Ancheta in October 2010; it appears that these records were never sought by the AOJ. 

Additionally, the most recent VA treatment records associated with the claims file are from July 2010.  On his April 2012 substantive appeal, the Veteran reported that he continues to seek regular ongoing treatment at VA for his psychiatric disability.  As these VA records are constructively of record and are pertinent to his claim for increase, they must be secured. 

Finally, the Veteran was last afforded VA examinations for his back and psychiatric disabilities in September 2010.  Given the length of time since these last examinations and considering that the September 2010 examiners did not have access to the Veteran's full medical history (due to the outstanding private treatment records), the Board concludes that a remand for examinations to assess the current severity of his service-connected low back and psychiatric disabilities is necessary in this case.  38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the providers of all treatment and/or evaluation he has received for his psychiatric and low back disabilities and to provide any releases needed to secure records of any private evaluation and/or treatment.  He should specifically provide releases for complete treatment records from Dr. Allen, Dr. Bobock, and Dr. Ancheta.  The AOJ should obtain for the record complete clinical records from all sources identified (to specifically include VA treatment records from July 2010).  If any private provider does not respond to an AOJ request for records, the Veteran and his representative should be so advised, and reminded that ultimately it is his responsibility to ensure that private records are received.

2.  Thereafter, the AOJ should arrange for an appropriate examination to determine the current severity of his service-connected low back disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed. 

The examiner must explain the rationale for all opinions.

3.  The AOJ should also arrange for an appropriate examination to determine the current severity of the Veteran's psychiatric disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail and should allow for application under the appropriate rating criteria.

The examiner must explain the rationale for all opinions.

4.  The AOJ should then review the record and readjudicate the Veteran's claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




